EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Yejin Kim (Reg. # 73,602) on 06/29/2022.
With respect to the claims filed 06/13/2022, the application has been amended as follows:
Please cancel claims 5, 6 and 8-11.
Please amend line 2 of claim 18 to instead recite –configuration elements of each of the primary-voltage-signal--.

REASONS FOR ALLOWANCE
Claims 1-4 and 12-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an ignition apparatus including: “a circuit junction to which the low-voltage side resistor of the primary-voltage-information detector is connected, and the high-voltage side resistor of each of the primary-voltage-signal separators is connected via the switches when the switches are in the current application state,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747